In this suit appellant sought to contest an election, and restrain the Secretary of State from canvassing the vote and certifying the result of said election, by which a certain amendment to the Constitution was adopted.
The trial court sustained a general demurrer to the petition, and after the case was submitted in this court the controlling question was certified to the Supreme Court, and the ruling of that court sustains the action of the trial court, and therefore the judgment is affirmed.
Affirmed.